Citation Nr: 1439522	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-18 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to August 1969.  He died in July 2002.  The appellant in this case is the Veteran's wife.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claim resides with the Denver, Colorado RO.

In April 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In April 2014, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of whether new and material evidence sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death has been received been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

The appellant contends that she is entitled to VA death pension benefits, based on the Veteran's service.  She feels that, as his surviving spouse, she is entitled to death pension.  However, death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law. 

An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits. 

Additionally, for VA purposes, a "surviving child" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before age 18, and who is a member of the household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child.  Further, a surviving child is considered to be a child of the Veteran for VA purposes if he or she (1) is under 18 years of age or (2) before reaching age 18, became permanently incapable of self-support, or (3) is, over 18 years of age, but under age 23, and working toward completion of education or training at an approved institution.  38 C.F.R. § 3.57(a).  Further, the term "stepchild" means a legitimate or an illegitimate child of the veteran's spouse.  A child of a surviving spouse whose marriage to the veteran is deemed valid under the provisions of § 3.52, and who otherwise meets the requirements of § 3.57, is included.  38 C.F.R. § 3.57(b).

In this particular case, the appellant has asserted that two children should be considered dependents:  C.C., and E.K..

Although a birth certificate is not of record, the appellant has reported that C.C. was born in November 1985.  Assuming that this date is correct, C.C. was 21 years old at the time the present claim for pension was filed in July 2007.  However, throughout the period of appeal, the appellant has essentially asserted that C.C. is a helpless child.  On forms submitted in August 2002, September 2003, and August 2007, the appellant indicated that C.C. is seriously disabled.  Additionally, at her April 2014 Board hearing, the appellant stated that C.C. is a disabled child.  On remand, appropriate development should be conducted to determine if C.C. should be considered as a dependent for the purposes of death pension either in his own right or as a helpless child.

Concerning E.K., a birth certificate is also not of record, but the appellant has indicated that she was born in October 1994.  Assuming that this date is correct, E.K. was 12 years old at the time the present claim for pension was filed in July 2007.  On a form submitted in August 2007, the appellant emphasized that E.K. was not the Veteran's daughter.  However, in a January 2009 statement, the appellant asserted that as she and the Veteran were married, E.K. is the Veteran's step-daughter.  In September 2009, she indicated that she was not receiving any child support from the biological father of E.K., and during her April 2014 Board hearing, she reiterated that E.K. was the Veteran's step-daughter.  Significantly, on a form submitted in December 2009, the appellant indicated that E.K. is under 18 years of age and permanently helpless for mental or physical reasons.  On remand, appropriate development should be conducted to determine if C.C. should be considered as a dependent for the purposes of death pension either in her own right or as a helpless child.

The aforementioned development is important to proper resolution of the claim, as the rate of pension set by law differs depending on the number of qualified dependents.  Additionally, the record is unclear regarding the appellant's income throughout the period of appeal.  For example, the RO found that effective September 1, 2007, the appellant received $10,056 annually from Social Security.  However, the appellant submitted a Form SSA-1099 (Social Security Benefit Statement) which reflects that her total Social Security benefits paid in 2007 was $6,919.00.  This difference represents a significant discrepancy.

Additionally, on two separate forms submitted in August 2007, the appellant indicated that she received $400 a month for child support for E.K..  Later, in September 2010, she indicated that she was not receiving any child support from the biological father of E.K..  During the April 2014 Board hearing, the appellant's representative reported that the income that the appellant received for child support had been intermittent.  On remand, an audit of the claims file should be conducted to ensure that all sources of the appellant's income-to particularly include accurate figures from the Social Security Administration as well as child support amounts-and allowable expenses have been obtained for each year relevant to the appeal.  38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board emphasizes that the duty to assist the appellant in the development of evidence pertinent to her claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If an appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  See Id.  To whatever extent the appellant is able to provide accurate information regarding her income and expenses throughout the period of appeal, as well as concerning her assertions regarding C.C. and E.K., she is encouraged to do so.

Accordingly, the case is REMANDED for the following action:

1.  Conduct all appropriate development to determine if C.C. and E.K. should be considered dependents (to include as helpless children) for any portion of the appeal.

2.  Conduct an audit of the claims file to ensure that all sources of the appellant's income-to particularly include accurate figures from the Social Security Administration as well as child support amounts-and allowable expenses have been obtained for each year from 2007 through the present.

3.  When the development requested has been completed, review the case on the basis of additional evidence.  If any benefit sought is not granted, the Appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



